THIRD DIVISION
                                                             October 13, 2010


1-09-3353                                             )      APPEAL FROM THE
                                                      )      CIRCUIT COURT OF
THE PEOPLE OF THE STATE OF ILLINOIS,                  )      COOK COUNTY
     Plaintiff-Appellant,                             )
                                                      )
               v.                                     )      No. 08 CR 7115
                                                      )
                                                      )      HONORABLE
JOHN HALEAS,                                          )      JAMES M. OBBISH,
     Defendant-Appellee.                              )      JUDGE PRESIDING.


       JUSTICE STEELE delivered the opinion of the court:

       Plaintiff, the State of Illinois, appeals two orders of the circuit court of Cook County

suppressing a statement defendant, Chicago police officer John Haleas, gave the Chicago Police

Department's Internal Affairs Division (IAD) and dismissing an indictment against Officer Haleas

for official misconduct, obstructing justice and perjury. For the following reasons, we affirm in

part, vacate in part and remand the case for further proceedings.

                                         BACKGROUND

       The record on appeal discloses the following facts. On April 9, 2005, Officer Haleas was

called to investigate a possible case of driving under the influence (DUI) at 1534 North Laramie in

Chicago. Two prosecutors accompanied Officer Haleas on a "ride-along" as part of their

assignment to traffic court. Officer Haleas became involved in the investigation and arrest of

Edward Beck on the charge of DUI.

       On May 17, 2005, IAD launched an investigation into the circumstances of Beck's arrest.

The prosecutors from the ride-along accused Officer Haleas of failing to: (1) give Beck the proper

warning; (2) observe Beck for 20 minutes before administering the breath test; and (3) administer
1-09-3353


the standard field sobriety test as shown in the reports of Beck's arrest. IAD assigned the

investigation to Sergeant James P. Cradick, who interviewed the prosecutors and the police

officers who had Beck in custody when Officer Haleas arrived at the scene.

       On November 7, 2005, Officer Haleas was served with a notification of administrative

rights in the IAD investigation, advising him of the following:

                 "1. Any admission or statement made by you in the course of this hearing,

       interrogation or examination may be used as the basis of your suspension or as the basis

       for charges seeking your removal or discharge or suspension in excess of 30 days.

                 2. You have the right to counsel of your choosing to be present with you to advise

       you at this hearing, interrogation or examination and you may consult with him as you

       desire.

                 3. You have a right to be given a reasonable time to obtain counsel of your

       choosing.

                 4. You have no right to remain silent. You have an obligation to truthfully answer

       questions put to you. You are advised that your statements or responses constitute an

       official police report.

                 5. If you refuse to answer questions put to you, you will be ordered by a superior

       officer to answer the questions.

                 6. If you persist in your refusal after the order has been given to you, you are

       advised that such refusal constitutes a violation of the Rules and Regulations of the



                                                  -2-
1-09-3353


       Chicago Police Department and will serve as a basis for which your discharge will be

       sought.

                 7. You are further advised that by law any admission or statement made by you

       during the course of this hearing, interrogation or examination and the fruits hereof cannot

       be used against you in a subsequent criminal proceeding."

Officer Haleas was also advised of the complainants and allegations against him. The same day,

Officer Haleas, represented by counsel, gave a statement about the case to Sergeant Cradick.

Officer Haleas prefaced his statement with the comment that he was not making the statement

voluntarily, but only because he knew he could lose his job if he refused.

       On March, 22, 2006, Sergeant Cradick concluded his investigation, recommending a five

day suspension. Sergeant Cradick's superiors did not concur in the recommendation, based in

part on purported inconsistencies in the prosecutors' statements and in part on Officer Haleas's

experience and record in DUI arrests. Debra Kirby, the assistant deputy superintendent of IAD,

recommended a one-day suspension, agreeing with Sergeant Cradick's sustained finding that

Officer Haleas did not perform the standardized field sobriety test on Edward Beck. Ultimately,

Officer Haleas was suspended for one day on July 30, 2007.

       On April 4, 2008, the State obtained an indictment against Officer Haleas for official

misconduct, obstructing justice, and perjury in the arrest of Edward Beck. On July 10, 2008, the

State tendered discovery to defense counsel, including Officer Haleas's IAD statement. On

October 30, 2008, Officer Haleas moved to suppress his statement and dismiss the indictment,

arguing that his statement was involuntary under Garrity v. New Jersey, 385 U.S. 493, 500, 17 L.

                                                -3-
1-09-3353


Ed. 2d 562, 567, 87 S. Ct. 616, 620 (1967), and that the State improperly used the statement to

obtain the indictment under Kastigar v. United States, 406 U.S. 441, 461-62, 32 L. Ed. 2d 212,

227, 92 S. Ct. 1653, 1665 (1972).

       On April 28, 2009, following briefing and a hearing on the matter, the trial court granted

the motion to suppress Officer Haleas's IAD statement, ruling that there was a violation of

Garrity. The trial court also indicated the matter would be set for a hearing on the issue of

whether the indictment would be dismissed under Kastigar. On May 5, 2009, the State moved for

reconsideration. On June 25, 2009, the trial court denied the State's motion to reconsider.

       On August 27, 2009, the trial court held a hearing on whether the indictment would be

dismissed under Kastigar. The State adduced testimony from Sergeant Cradick and Assistant

State's Attorney (ASA) David Navarro. Sergeant Cradick testified regarding the IAD

investigation. According to Sergeant Cradick, his report on the case was returned with notes to

reinterview the prosecutors who were on the ride-along to ascertain their location when Officer

Haleas administered the Breathalyzer test and to determine whether they were able to see the test.

Sergeant Cradick interviewed the prosecutors again on January 24 and 27, 2006. Sergeant

Cradick stated that he did not mention Officer Haleas's statement to either of the prosecutors.

       Sergeant Cradick also testified that in late 2007, he was contacted by ASA Navarro

regarding the criminal investigation of Officer Haleas. Sergeant Cradick testified that he gave

ASA Navarro a summary of the IAD investigation, including a summary of what Officer Haleas

said in the IAD statement, i.e., that he denied the allegations against him.



                                                 -4-
1-09-3353


       ASA Navarro testified that Sergeant Cradick did not tell him about the IAD statement.

Indeed, ASA Navarro testified that he advised Sergeant Cradick not to tell him about the IAD

statement. ASA Navarro also testified it is the policy of the Cook County State's Attorney's

office that Garrity does not apply to Chicago Police Department officer statements, but that his

comments to Sergeant Cradick were made out of an "abundance of caution."

       ASA Navarro further testified that in December 2007, he received a redacted version of

the IAD complaint register file (CR file), which did not contain Officer Haleas's IAD statement or

any information about that statement. ASA Navarro stated that he interviewed Edward Beck, as

well as the people Beck said he was with at the time of the traffic stop. ASA Navarro testified

that he spoke to the prosecutors who went on the ride-along, but only to let them know an

investigation was ongoing; he did not discuss Officer Haleas's statement with them. ASA Navarro

also testified that he spoke with Officers Erin Hall and Kevin Carlquist before presenting their

testimony to the grand jury, but he did not speak with them about Officer Haleas's statement.

       According to ASA Navarro, he did not review the complete CR file, including Officer

Haleas's statement, until after Officer Haleas moved to suppress it. ASA Navarro further stated

that he was asked approximately 10 days before the Kastigar hearing to produce the redacted CR

file, but was unable to do so. ASA Navarro stated that the public corruption unit moved after his

departure in March 2009 and that a search of both offices failed to reveal the redacted file.

       Following argument from counsel, the trial court granted the motion to dismiss the

indictment. The trial court reasoned that the State had failed to carry its burden of showing that it

made no meaningful use of the IAD statement. The trial court concluded that the State's

                                                 -5-
1-09-3353


witnesses had been exposed to Officer Haleas's version of events. The trial court also noted the

conflicting testimony regarding ASA Navarro's exposure to the IAD statement and the State's

inability to produce a redacted version of the CR file. The State filed a timely notice of appeal to

this court.

                                            DISCUSSION

                                                   I

        On appeal, the State first argues that the trial court erred in granting Officer Haleas's

motion to suppress. When we review a trial court's ruling on a motion to suppress a confession,

findings of fact and credibility determinations are accorded great deference and will not be

reversed unless they are against the manifest weight of the evidence. People v. Braggs, 209 Ill. 2d

492, 505, 810 N.E.2d 472, 481 (2003). However, the ultimate question of whether the trial court

erred in ruling that the confession was voluntary is a legal question, which we review de novo.

Braggs, 209 Ill. 2d at 505, 810 N.E.2d at 481.

        The fifth amendment states that "[n]o person *** shall be compelled in any criminal case

to be a witness against himself." U.S. Const., amend. V. "To qualify for the Fifth Amendment

privilege, a communication must be testimonial, incriminating, and compelled." Hiibel v. Sixth

Judicial District Court of Nevada, Humboldt County, 542 U.S. 177, 189, 159 L. Ed. 2d 292, 305,

124 S. Ct. 2451, 2460 (2004). In this case, neither party disputes the testimonial nature of Officer

Haleas's IAD statement, focusing instead on whether the IAD statement is compelled and

incriminating. We address these issues in turn.



                                                  -6-
1-09-3353


          The protections of the fifth and fourteenth amendments against coerced statements

prohibit use in subsequent criminal proceedings of statements obtained from police officers under

threat of removal from office. Garrity v. New Jersey, 385 U.S. 493, 500, 17 L. Ed. 2d 562, 567,

87 S. Ct. 616, 620 (1967). However, in Garrity, state law mandated discharge of police officers

who invoked their privilege against self-incrimination. Garrity, 385 U.S. at 494 n.1, 17 L. Ed. 2d

at 564 n.1, 87 S. Ct. at 617 n.1. Since the United States Supreme Court's decision in Garrity,

federal and state courts have reached different conclusions about its application to cases where

the threat of removal from office is less certain.

          For example in People v. Bynum, 159 Ill. App. 3d 713, 512 N.E.2d 826 (1987), the

Fourth District of this court, persuaded by United States v. Indorato, 628 F.2d 711 (1st Cir.

1980), held that Garrity immunity will be applied only in situations where the record reveals an

explicit or overt threat of mandatory termination for a failure to answer questions, not in cases

where the officer may be disciplined, but removal from office is not certain. Bynum, 159 Ill. App.

3d at 715, 512 N.E.2d at 827; see also State v. Litvin, 147 N.H. 606, 794 A.2d 806 (2002);

People v. Coutu, 235 Mich. App. 695, 599 N.W.2d 556 (1999); Commonwealth v. Harvey, 397

Mass. 351, 491 N.E.2d 607 (1986); People v. Sigman, 42 Ill. App. 3d 624, 356 N.E.2d 400

(1976).

          A second line of authority, evolving from United States v. Friedrick, 842 F.2d 382 (D.C.

Cir. 1988), holds that Garrity immunity will be applied in situations where the officer has a

subjective belief that he will be fired for refusing to answer questions and that belief is objectively

reasonable under the circumstances. See McKinley v. City of Mansfield, 404 F.3d 418 (6th Cir.

                                                     -7-
1-09-3353


2005); United States v. Vangates, 287 F.3d 1315 (11th Cir. 2002); State v. Chavarria,

2001-NMCA-095, 131 N.M. 172, 33 P.3d 922; People v. Sapp, 934 P.2d 1367 (Colo. 1997).

These decisions have determined that Garrity immunity may apply even where the threat of

termination is implied rather than explicit or overt.

       In People v. Smith, 399 Ill. App. 3d 534, 926 N.E.2d 452 (2010), the Third District

reviewed this case law, noting that Bynum was decided a year before Friedrick. Smith, 399 Ill.

App. 3d at 540, 926 N.E.2d at 457. Although the Third District was urged to adopt Friedrick,

the court found it unnecessary to adopt that approach or the narrower approach of Indorato and

its progeny. Smith, 399 Ill. App. 3d at 540, 926 N.E.2d at 457. Instead, the Smith court

reasoned that the overall intent of the Garrity warnings given to the police, standing alone and

when read as a whole, revealed that defendants were faced with the option of either incriminating

themselves or losing their means of livelihood. Smith, 399 Ill. App. 3d at 540-41, 926 N.E.2d at

457-58. The Smith court reasoned:

       "These defendants did not give their statements in an unfettered exercise of free will, but

       rather to avoid a clearly expressed penalty for choosing to remain silent. Statements given

       under such coercion cannot be sustained as voluntary. Garrity, 385 U.S. at 497, 17 L. Ed.

       2d at 565, 87 S. Ct. at 618. Moreover, we note that defendants expressly reserved, in all

       circumstances other than the internal investigation and any resulting disciplinary

       proceedings, their constitutional right to remain silent and any protections afforded under

       Garrity. Consequently, we find that the 'Garrity Warnings' standing alone are sufficient to



                                                  -8-
1-09-3353


       support the application of Garrity immunity. Smith, 399 Ill. App. 3d at 541, 926 N.E.2d

       at 458.

Notably, the court reached this conclusion despite the fact that the warning form in question

referred to " 'possible job forfeiture.' " (Emphasis omitted.) Smith, 399 Ill. App. 3d at 541, 926

N.E.2d at 457.

       We are persuaded by the reasoning of the Smith court. In assessing voluntariness of a

defendant's statement, courts routinely consider whether the defendant was subject to threats,

deceit or promises by the government. E.g., People v. Clarke, 391 Ill. App. 3d 596, 615, 915

N.E.2d 1, 18 (2009). In many cases, these issues are contested. Here, however, the threat that

discharge will be sought for noncooperation is in writing, as is the promise that any statement

(and the fruits thereof) cannot be used in any subsequent criminal proceeding. Indeed, to all

appearances, the entire point of issuing the Garrity warnings is to compel a statement from the

subject of the investigation. Accordingly, the trial court did not err in ruling that Officer Haleas's

statement was compelled.

       In its motion for reconsideration of the Garrity issue, the State raised the argument that

the IAD statement was not incriminating. On appeal, the State argues not only that the statement

is not incriminating, but also that Officer Haleas does not have a right to lie in the statement he

gave to the IAD.

       The latter suggestion requires little discussion. The United States Supreme Court has long

held that the question of coercion under the self-incrimination clause "[is] to be answered with

complete disregard of whether or not [the accused] in fact spoke the truth." Rogers v. Richmond,

                                                  -9-
1-09-3353


365 U.S. 534, 544, 5 L. Ed. 2d 760, 768, 81 S. Ct. 735, 741 (1961).

        As for the exculpatory nature of the IAD statement, the United States Supreme Court has

defined "incrimination" broadly to encompass not only "answers that would in themselves support

a conviction *** but likewise *** those which would furnish a link in the chain of evidence

needed to prosecute the [defendant]." Hoffman v. United States, 341 U.S. 479, 486, 95 L. Ed.

1118, 1124, 71 S. Ct. 814, 818 (1951). "Compelled testimony that communicates information

that may 'lead to incriminating evidence' is privileged even if the information itself is not

inculpatory." United States v. Hubbell, 530 U.S. 27, 38, 147 L. Ed. 2d 24, 37, 120 S. Ct. 2037,

2044 (2000), quoting Doe v. United States, 487 U.S. 201, 208 n.6, 101 L. Ed. 2d 184, 195 n.6,

108 S. Ct. 2341, 2346 n.6 (1988); see also Kastigar, 406 U.S. at 445, 32 L. Ed. 2d at 217, 92 S.

Ct. at 1656 (fifth amendment privilege against self-incrimination "protects against any disclosures

that the witness reasonably believes could be used in a criminal prosecution or could lead to other

evidence that might be so used" (emphasis added)).

        In denying the State's motion for reconsideration, the trial court rejected the State's

argument that the IAD statement was not incriminating. The trial court found the IAD statement,

which gives Officer Haleas's version of the events at issue, could be used by the State in

questioning its own witnesses to develop evidence against Officer Haleas. Indeed, the record in

this case shows that the IAD appears to have made use of the statement in its own investigation.

Given the IAD statement could lead to evidence of the sort that could be used in a criminal

prosecution of Officer Haleas, we conclude that the trial court did not err in rejecting the State's

argument on reconsideration.

                                                 -10-
1-09-3353


       In sum, we conclude the trial court did not err in suppressing Officer Haleas's IAD

statement.

                                                 II

       Next, the State argues on appeal that the trial court erred in dismissing the indictment

under Kastigar and its progeny. In Kastigar, the United States Supreme Court upheld the

constitutionality of a federal immunity statute because it concluded that the statute provided

immunity that was coextensive with fifth amendment protections. Kastigar, 406 U.S. at 462, 32

L. Ed. 2d at 227, 92 S. Ct. at 1666. The Kastigar Court further ruled that, once a defendant

demonstrates that he or she has testified under a grant of immunity to matters related to the

prosecution, the prosecutor has the burden of showing that its evidence is not tainted by showing

it had a legitimate source for the disputed evidence wholly independent of the compelled

testimony. Kastigar, 406 U.S. at 460, 32 L. Ed. 2d at 226, 92 S. Ct. at 1665.

       This case does not involve a statutory immunity, but a statement ruled involuntary

pursuant to Garrity. As the court observed in United States v. Slough, 677 F. Supp. 2d 112, 132-

33 (D.D.C. 2009):

               "[A]lthough Garrity does not expressly invoke the protections of Kastigar, every

       circuit to have addressed the issue has held that 'a government employee who has been

       threatened with an adverse employment action by her employer for failure to answer

       questions put to her by her employer receives immunity from the use of her statements or

       their fruits in subsequent criminal proceedings,' Sher v. Dep't of Veterans Affairs, 488

       F.3d 489, 501-02 & n. 12 (1st Cir. 2007); In re Grand Jury Proceedings (Kinamon), 45

                                                -11-
1-09-3353


      F.3d 343, 348 (9th Cir. 1995) (holding that statements obtained from an employee who

      was required to answer questions under a threat of dismissal were subject to use and

      derivative use immunity); In re Grand Jury Subpoenas (Stover), 40 F.3d 1096, 1102-03

      (10th Cir. 1994) (observing that 'Garrity's protection ... acts to immunize ... compelled

      statements, as it prohibits their subsequent use against the officer so as not offend the Fifth

      Amendment Privilege' and that this prohibition 'provides a comprehensive safeguard,

      barring the use of compelled testimony as an "investigatory lead," and also barring the use

      of any evidence obtained by focusing investigation on a witness as a result of his

      compelled disclosures') (quoting Kastigar, 406 U.S. at 460, [32 L. Ed. 2d at 226,] 92 S.

      Ct. [at 1664-65]); In re Grand Jury Proceedings (Cohen), 975 F.2d 1488, 1490 (11th Cir.

      1992) (observing that '[i]mmunity under Garrity prevents any statements made in the

      course of the internal investigation from being used against the officers in subsequent

      criminal proceedings'); Uniformed Sanitation Men Ass'n v. Comm'r of Sanitation of the

      City of N.Y., 426 F.2d 619, 626 (2d Cir.1970) (stating that in Garrity, 'the very act of the

      attorney general in telling the witness that he would be subject to removal if he refused to

      answer was held to have conferred ... immunity').

             Furthermore, courts have uniformly held that 'if a criminal defendant ...

      demonstrates that she was compelled to testify by her government employer, "the

      government must show that any evidence used or derived has a legitimate source wholly

      independent of the compelled testimony." ' United States v. Moten, 551 F.3d 763, 766

      (8th Cir. 2008) (quoting Kastigar, 406 U.S. at 460, [32 L. Ed. 2d at 226,] 92 S. Ct. [at

                                               -12-
1-09-3353


       1665]); In re Grand Jury, Doe, 478 F.3d 581, 583-84 (4th Cir. 2007) (noting that if a

       police officer believed statements compelled under Garrity 'were used to indict him, he

       would be entitled to a Kastigar hearing, at which the government would bear the burden

       of "prov[ing] that the evidence it proposes to use is derived from a legitimate source

       wholly independent of the compelled testimony" ') (quoting Kastigar, 406 U.S. at 441, [32

       L. Ed. 2d at 226,] 92 S. Ct. [at 1665]); Kinamon, 45 F.3d at 348 (ordering the district

       court to conduct a Kastigar hearing to determine whether statements obtained by threat of

       job loss were improperly used in a grand jury proceeding); Stover, 40 F.3d at 1103

       (holding that '[i]f an officer, whose compelled statement [under Garrity] has been

       considered by the grand jury, ultimately is indicted, that officer will be able to challenge

       the indictment and the government will be required to prove that its evidence derives

       entirely from legitimate sources or that the grand jury's exposure to the officer's statement

       was harmless'). Thus, the court concluded that statements compelled under Garrity are

       entitled to the full panoply of protections that Kastigar provides to other immunized

       statements."

Because the use of compelled testimony in the Garrity context also directly implicates the

individual's fifth amendment right against self-incrimination, we agree that the protections

afforded by Kastigar are available to defendants whose statements have been suppressed under

Garrity.

       Both parties acknowledge that Illinois courts have not yet addressed the proper standard

of review on a motion to dismiss an indictment or suppress evidence under Kastigar. Both sides

                                                -13-
1-09-3353


also note that courts that have considered the issue generally have applied the clear error

standard. E.g., United States v. Orlando, 281 F.3d 586, 593 (6th Cir. 2002). We agree that when

the court uses correct legal principles, its taint determination is a factual finding subject to review

under the clearly erroneous standard. United States v. Harris, 973 F.2d 333, 337 (4th Cir. 1992);

United States v. Jones, 542 F.2d 186, 199 (4th Cir. 1976), cert. denied, 426 U.S. 922, 49 L. Ed.

2d 375, 96 S. Ct. 2629 (1976). However, the determination of the correct legal principles, like

any question of law, is reviewed de novo. See, e.g., People v. King, 366 Ill. App. 3d 552, 852

N.E.2d 559 (2006).

        The parties disagree over the scope of the burden imposed by Kastigar. Officer Haleas

relies heavily on the standard articulated by the District of Columbia Circuit in United States v.

North (North I), 910 F.2d 843 (D.C. Cir. 1990) (per curiam), modified, United States v. North

(North II), 920 F.2d 940 (D.C. Cir. 1990) (per curiam), cert. denied, 500 U.S. 941, 114 L. Ed. 2d

477, 111 S. Ct. 2235 (1991), and United States v. Poindexter, 951 F.2d 369 (D.C. Cir. 1991),

cert. denied, 506 U.S. 1021, 121 L. Ed. 2d 583, 113 S. Ct. 656 (1992). These cases, representing

"the most expansive reading of the Fifth Amendment to date regarding the evidentiary use of

immunized testimony" (United States v. Helmsley, 941 F.2d 71, 82 (2d Cir. 1991), cert. denied,

502 U.S. 1091, 117 L. Ed. 2d 409, 112 S. Ct. 1162 (1992)), require the prosecution to make a

two-part showing to meet its Kastigar burden. First, the prosecution must prove that there is an

independent source for all matters on which the witness testifies. Poindexter, 951 F.2d at 373.

Second, the prosecution must prove that any witness exposed to compelled statements has not

shaped or altered his or her testimony in any way, either directly or indirectly, as a result of that

                                                 -14-
1-09-3353


exposure. Poindexter, 951 F.2d at 373; North II, 920 F.2d at 942; North I, 910 F.2d at 860-63,

872-73.

       Indeed, Officer Haleas argues that these protections extend beyond evidentiary use of his

IAD statement (including the direct presentation of the statement to the grand or petit jury, as

well as any derivative use of the statement) to nonevidentiary use of the statement. Again, the

Slough court summarizes the approach of the District of Columbia Circuit :

               "Nonevidentiary use *** is that which does not culminate directly or indirectly in

       the presentation of evidence against the immunized person. North I, 910 F.2d at 857.

       Such use includes 'assistance in focusing the investigation, deciding to initiate prosecution,

       refusing to plea bargain, interpreting evidence, planning cross-examination and otherwise

       generally planning trial strategy.' Id. Although Kastigar clearly prohibits the government

       from making any direct or indirect evidentiary use of immunized testimony, see Kastigar,

       406 U.S. at 460, [32 L. Ed. 2d at 226,] 92 S. Ct. [at 1664], it 'does not expressly discuss

       the propriety of nonevidentiary use,' North I, 910 F.2d at 858. The Circuit declined to

       resolve the issue in North I, see id. at 860 (assuming without deciding that Kastigar bars

       nonevidentiary use of immunized testimony), and has yet to squarely address the issue, see

       United States v. Kilroy, 27 F.3d 679, 687 n. 7 (D.C. Cir. 1994).

               Nonetheless, the court derives significant guidance regarding the permissible

       bounds of nonevidentiary use in the Circuit's discussion of the issue in North I. The

       Circuit began its analysis by rejecting the rule articulated in United States v. McDaniel,

       482 F.2d 305 (8th Cir. 1973), which held that any nonevidentiary use necessarily violates

                                                -15-
1-09-3353


      the Fifth Amendment. See North I, 910 F.2d at 858-59 (citing McDaniel, 482 F.2d at

      311). The Circuit noted its agreement with the holdings of other circuits that 'a

      prosecution is not foreclosed merely because the "immunized testimony might have

      tangentially influenced the prosecutor's thought processes in preparing for the indictment

      and preparing for trial." ' Id. at 859 (quoting United States v. Mariani, 851 F.2d 595, 600

      (2d Cir. 1988)); see also United States v. Serrano, 870 F.2d 1, 16 (1st Cir. 1989)

      (concluding that the McDaniel approach 'would in effect grant a defendant transactional

      immunity once it is shown that government attorneys or investigators involved in the

      prosecution were exposed to the immunized testimony'). At the same time, the Circuit

      stated that insofar as the authorities criticizing McDaniel 'may be read as establishing a

      rule that Kastigar allows nonevidentiary use of compelled testimony under all

      circumstances, we find those cases troubling.' North I, 910 F.2d at 859-60; cf. Kastigar,

      406 U.S. at 458-59, [32 L. Ed. 2d at 225,] 92 S. Ct. [at 1664] (observing that in order

      not to violate the Fifth Amendment privilege against self-incrimination, 'immunity from use

      and derivative use [must] "leave[ ] the witness and the Federal Government in

      substantially the same position as if the witness had claimed his privilege" in the absence of

      a grant of immunity') (quoting [Murphy v. Waterfront Comm'n of New York Harbor, 378

      U.S. 52, 79, 12 L. Ed. 2d 678, 695, 84 S. Ct. 1594, 1609 (1964)]). Ultimately, the Circuit

      concluded in North I that given the absence of significant prosecutorial exposure to the

      immunized testimony in that case, the Circuit was not required to resolve the issue

      because the prosecution 'could not have made significant nonevidentiary use' of the

                                               -16-
1-09-3353


       testimony. North I, 910 F.2d at 860.

               The Circuit's analysis in North I suggests that although no Kastigar violation

       occurs when a prosecutor's fleeting exposure to immunized testimony has a merely

       tangential influence on his or her thoughts about a case, a Kastigar violation may result

       when a prosecutor has had significant exposure to immunized testimony and makes

       significant nonevidentiary use of that testimony." (Emphasis omitted.) Slough, 677 F.

       Supp. 2d at 131.

Officer Haleas argues that the United States Supreme Court resolved this issue in his favor in

Hubbell. However, the portion of Hubbell Officer Haleas cites rejects the argument that the

production of documents at issue was nontestimonial; it does not address the nonevidentiary use

issue. Hubbell, 530 U.S. at 45-46, 147 L. Ed. 2d at 41-42, 120 S. Ct. at 2048. We also note that

other courts have ruled that Kastigar does not extend to nonevidentiary uses of an immunized

statement. E.g., United States v. Mariani, 851 F.2d 595 (2d Cir. 1988); United States v. Byrd,

765 F.2d 1524 (11th Cir. 1985). Moreover, where the immunized statement is essentially a denial

of alleged wrongdoing, the influence on the prosecution's strategy may be deemed tangential,

rather than substantial. E.g., United States v. Bolton, 977 F.2d 1196, 1199 (7th Cir. 1992).

       Officer Haleas further argues that the North approach demands much from a procedural

perspective:

       "[I]f the prosecution is to continue, the District Court must hold a full Kastigar hearing

       that will inquire into the content as well as the sources of the grand jury and trial

       witnesses' testimony. That inquiry must proceed witness-by-witness; if necessary, it will

                                                -17-
1-09-3353


       proceed line-by-line and item-by-item. For each grand jury and trial witness, the

       prosecution must show by a preponderance of the evidence that no use whatsoever was

       made of any of the immunized testimony either by the witness or by the Office of

       Independent Counsel in questioning the witness. This burden may be met by establishing

       that the witness was never exposed to North's immunized testimony, or that the allegedly

       tainted testimony contains no evidence not 'canned' by the prosecution before such

       exposure occurred...Unless the District Court can make express findings that the

       government has carried this heavy burden as to the content of all of the testimony of each

       witness, that testimony cannot survive the Kastigar test. We remind the prosecution that

       the Kastigar burden is 'heavy' not because of the evidentiary standard, but because of the

       constitutional standard: the government has to meet its proof only by a preponderance of

       the evidence, but any failure to meet that standard must result in exclusion of the

       testimony." (Emphasis omitted.) North I, 910 F.2d at 872-73.

Officer Haleas argues that the State failed to carry this burden in every respect. The record on

appeal shows that the trial court essentially adopted Officer Haleas's position. The transcript of

proceedings shows that the trial court was concerned not only about the possible derivative use of

the IAD statement, but also the statement's nonevidentiary value to the prosecution.

       In contrast, the State relies on cases like United States v. Koon, 34 F.3d 1416 (9th Cir.

1994), which relied on its prior case law to reject the North approach. The Koon court noted that

in United States v. Lipkis, 770 F.2d 1447, 1449-51 (9th Cir. 1985), where the defendant first

made voluntary statements on three occasions to an FBI agent and subsequently made identical

                                                -18-
1-09-3353


statements to the same agent under a grant of immunity, the government had met its burden of

proving that all the evidence introduced at trial was derived from a legitimate source that was

wholly independent of the immunized statements. Koon, 34 F.3d at 1431-32. The Koon court

also discussed United States v. Rogers, 722 F.2d 557, 560 (9th Cir. 1983), cert. denied, 469 U.S.

835, 83 L. Ed. 2d 70, 105 S. Ct. 129 (1984), where a government witness had attended a

proceeding in which the defendant testified under a grant of immunity, but it was clear that it was

based on information the witness learned on his own rather than on the immunized testimony.

Koon, 34 F.3d at 1432. The Koon court ultimately held:

               "[T]he prosecutor's Kastigar burden is met if the substance of the exposed

       witness's testimony is based on a legitimate source that is independent of the immunized

       testimony. Ensuring that the content of a witness's testimony is based on personal

       knowledge provides the required Fifth Amendment protections and meets the Kastigar

       requirement that the defendant's compelled statements shall not be used against him in

       subsequent criminal proceedings." Koon, 34 F.3d at 1432-33.

The State argues that here, as in Koon, we are concerned primarily with occurrence witnesses

testifying on the basis of their personal knowledge. Accordingly, for example, any evidence

obtained from the IAD reinterview of the prosecutors who went on the ride-along was simply

testimony that would emerge in any criminal investigation or trial.

       We are persuaded that the Ninth Circuit's view of the scope of Kastigar is the correct one.

This conclusion is rooted in the balance struck by the United States Supreme Court in Kastigar

and its progeny:

                                                -19-
1-09-3353


       "The independent source doctrine teaches us that the interest of society in deterring

       unlawful police conduct and the public interest in having juries receive all probative

       evidence of a crime are properly balanced by putting the police in the same, not a worse,

       position tha[n] they would have been in if no police error or misconduct had occurred."

       (Emphasis omitted.) Nix v. Williams, 467 U.S. 431, 443, 81 L. Ed. 2d 377, 387, 104 S.

       Ct. 2501, 2509 (1984), citing Murphy, 378 U.S. at 79, 12 L. Ed. 2d at 695, 84 S. Ct. at

       1609; Kastigar, 406 U.S. at 458-59, 32 L. Ed. 2d at 225, 92 S. Ct. at 1664.

Extending the scope of Kastigar to require dismissing an indictment where, as here, the testimony

of occurrence witnesses is based on their personal knowledge would place the State in a worse

position, rather than the same position they would have been in if no error or misconduct had

occurred. It would require dismissal even in cases where the exact same testimony would be

elicited from the witnesses in the course of an investigation or trial without any exposure to a

statement procured pursuant to Garrity warnings. Extending the scope of Kastigar to all

nonevidentiary uses of the IAD statement, without considering whether the use was tangential,

rather than substantial, would have the same effect.

       In short, we conclude that the trial court did not apply the correct legal standards of proof

in conducting the Kastigar hearing. Accordingly, we vacate the order of the circuit court

dismissing the indictment. Given the facts and circumstances of the case and the nature of the

errors, we conclude that it would be improper for this court to conduct its own review of the

evidence; thus, we remand this cause to the circuit court for a new hearing, which will allow the

parties to have a full and fair opportunity to adduce evidence pertinent to the applicable standards

                                                -20-
1-09-3353


announced in this opinion. See, e.g., In re D.T., 212 Ill. 2d 347, 366-67, 818 N.E.2d 1214, 1228-

29 (2004); People v. Masterson, 207 Ill. 2d 305, 330, 798 N.E.2d 735, 749 (2003); Jensen v. East

Dundee Fire Protection District Firefighters' Pension Fund Board of Trustees, 362 Ill. App. 3d

197, 198-99, 839 N.E.2d 670, 672 (2005).

                                         CONCLUSION

       In sum, we conclude that the circuit court did not err in granting the motion to suppress

Officer Haleas's IAD statement. However, the circuit court erred in granting the motion to

dismiss the indictment against Officer Haleas. The order dismissing the indictment is vacated and

the cause is remanded for a new hearing in accordance with the standards stated in this opinion.

       Affirmed in part and vacated in part; cause remanded.

       NEVILLE and MURPHY, JJ., concur.




                                               -21-
              1-09-3353


Plea se Use
                                   REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                       (Front Sheet to be Attached to Each Case)
Form:

                          THE PEOPLE OF THE STATE OF ILLINOIS,
Complete
TITLE
of Case                                                              Plaintiff-Appellant,
                          v.

                          JOHN HALEAS,

                                                                     Defendant-Appellee.



Docket No.                                                           No. 1-09-3353
                                                                Appellate Court of Illinois
COURT                                                         First District, THIRD Division

                                                                    October 13, 2010
Opinion                                                          (Give month, day and year)
Filed

                                  JUSTICE STEELE delivered the opinion of the court:
JUSTICES                          Neville and Murphy, JJ.,                                                             concur

                                                                                                                       dissent[s]

                                            Lower Court and Trial Judge(s) in form indicated in the margin:
                                                 Circuit Ct. of Cook County, Criminal Div.
APPEAL from                       The Honorable           James M. Obbish                             , Judge Presiding.
the Circuit Ct. of
Cook County,
Chancery Div.
                                        Indicate if attorney represents APPELLANTS or APPELLEES and include
                                             attorneys of counsel. Indicate the word NONE if not represented.
                          Attorney for Plaintiff-Appellant:          Anita Alvarez, Cook County State’s Attorney (Chicago, IL)
                                                                     (Alan J. Spellberg, Ashley A. Romito, and Jessica R. Ball,
                                                                     Assistant State’s Attorneys, of Counsel)
For
APPELLANTS,
John Doe, of
Chicago.

For
                          Attorneys for Defendant-Appellee:          Law Offices of Thomas P. Needham (Chicago, IL)
APPELLEES,
Smith and Smith                                                      (Thomas P. Needham, of Counsel)
of Chicago,
Joseph Brown,                                                        Law Offices of William N. Fahy (Chicago, IL)
(of Counsel)                                                         (William Fahy, of Counsel)
Also add
attorneys for                                                        Daly & Russell, LLC (Chicago, IL)
third-party                                                          (Colleen R. Daly and Jennifer W. Russell, of Counsel)
appellants or
appellees.


                                                                           -22-